Citation Nr: 1749468	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  10-48 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hip bursitis.  

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a disorder manifested by dizziness and lightheadedness.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 29, 1989 to April 14, 1990 and from September 30, 1993 to April 5, 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.
 
In April 2014 and August 2015, the Board remanded this matter for further development.  That development having been completed, this matter has returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's claim must again be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide her claim so she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).  

Pursuant to the Board's August 2015 remand, the Veteran was afforded June 2016 VA examinations to determine the etiology of her claimed service-connected disabilities.  The June 2016 VA examiner opined that the Veteran's hip bursitis, headaches, and disorder manifested by lightheadedness and dizziness were not related to her service.  The Board finds the June 2016 opinions to be inadequate, as each merely relied on the absence of evidence in the Veteran's service treatment records.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  Additionally, the June 2016 VA examiner's opinions did not address the Veteran's lay statements of service incurrence and continuity since service as directed by the Board's August 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (a remand confers upon the claimant, as a matter of law, the right to compliance with the remand directives); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).  Finally, the June 2016 examiner did not address documented in-service incidents which may relate to the Veteran's claims.  In this regard, the Veteran has asserted, by and through her representative, her headache disorder and/or disorder manifested through dizziness and lightheadedness may be related to the anesthesia she received during childbirth in-service.  See July 2015 Correspondence.  

Therefore, on remand, the Veteran should be afforded new VA examinations, which address the competent and credible statements of the Veteran regarding her symptomatology during and after service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr, 21 Vet. App. at 307-08 (holding that lay testimony is competent to establish the presence of observable symptomatology); Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991) (credibility determinations are within the purview of the Board).

Furthermore, the Veteran has asserted in statements and testimony adduced throughout the pendency of the claim that she experienced a continued progression of symptomatology, including headaches, hip pain, and lightheadedness since her separation from active service.  The Veteran is competent to report that she experienced observable symptomatology during and since separation from service, and the Board finds no basis upon which to consider that she is not credible in this regard.  Layno, 6 Vet. App at 470; 38 C.F.R. § 3.159(a)(2) (2016).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's updated VA treatment records.

2.  Thereafter, schedule the Veteran for appropriate VA compensation examinations to determine the nature and etiology of her hip bursitis, headaches, and disorder manifested by dizziness and lightheadedness.  The entire claims file, to include a copy of this REMAND must be made available to the examiner(s) in conjunction with the opinion(s).  The examiner(s) must confirm in the examination report that he or she has reviewed the folder in conjunction with the examination.  The examiner(s) should elicit a full history from the Veteran.

After reviewing the file, eliciting a full medical history from the Veteran, conducting an examination of the Veteran, performing any clinically indicated diagnostic testing, the examiner(s) must provide an opinion to the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed hip bursitis had its clinical onset during active service or is related to any in-service disease, event, or injury.

* In providing this opinion, the examiner must consider and address the March 1995 separation examination in which the Veteran competently and credibly reports her "left hip hurts often for no apparent reason."  The examiner must also acknowledge and address the October 1993 service treatment record in which the Veteran complains of injuring her left leg.

(b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's headache disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the Veteran's in-service March 1990 head trauma and/or anesthesia she received during childbirth.

* In reaching this opinion, the examiner must acknowledge and consider the Veteran's competent and credible statements reflecting her history of, and treatment for, headaches since her separation from service.  The examiner must also acknowledge and consider the article submitted by the Veteran's representative in July 2015 which discusses the complications of anesthesia to include headaches.

(c)  Is it at least as likely as not (50 percent or greater probability) that any disorder manifested by dizziness and lightheadedness, to include labrynthitis, that has been present at any time since September 2009, had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the anesthesia she received during childbirth during service.

* In providing this opinion, the examiner must consider and address the article submitted by the Veteran's representative in a July 2015 Correspondence which discusses the complications of anesthesia including lightheadedness.

3.  Finally, after completing any other development that may be indicated, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and her representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




